DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in regard to an application for patent filed on 17 September 2018. Claims 1-19 are presented for examination and are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2018 was filed before the mailing date of the first office on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirti et al. Hereinafter Kirti Pub Number 20180375886.

As per claim 1, Kirti teaches a computer-implemented method comprising: receiving a time-date data set including information indicative of the time and date at which certain computer operations were performed in a set of server computer(s) (see abstract, activity logs from the cloud service); receiving a machine logic based rules data set including a plurality of machine logic based rules (see par 0008; determining one or more instructions to send to the service provider); determining a resiliency value of the set of server computer(s) based upon an application of the plurality of machine logic based rules to the time-date data set, with the resiliency value corresponding to an ability of the set of server computer(s) to handle operations when some of the hardware, firmware and/or software of at least some of the set of server computer(s) fails (0060, 0093, statistics and metrics can be displayed; par 0121 discusses metrics for detection of attacks and unusual activities; see par 0136-0138, tables 4-5; see par 0147); determining a recommended change to the hardware, firmware and/or software of the set of server computers based, at least in part, upon the resiliency value (par 0171-0172, 0174, 0177-0179; 
One skill artisan at the effective filing date of the invention will use a recommendation system that recommends changes to a set of servers specifically to ensure an organization own system do not come to harm through the use of the cloud services wherein  cloud service  can lead to security risk (see Kirti par 0005).As per claim 2, Kirti teaches the method of claim 1 wherein the time date data set includes at least one of the following types of time-date information: (i) time and date when a virtual machine, running on the set of server computer(s), was instantiated from a virtual machine image; (ii) time and date when a hypervisor was installed on a server computer of the set of computer server(s); (iii) time and date when a basic input/output system was installed on a server computer of the set of the set of server computer(s); (iv) time and date when an operating system was installed on a server computer of the set of server computer(s); (v) time and date when a firmware upgrade was made on a server computer of the set of server computer(s); (vi) time and date when a physical driver was installed on a server computer of the set of server computer(s); (vii) history of failures on a server computer of the set of server computer(s); (viii) performance trends over a period of time of a server computer of the set of server computer(s); (ix) a history of reported issues on server computer(s) manufactured by an identical entity; and (x) a history of reported issues for a hardware component of a server computer of the set of server computer(s) where the history of reported uses originates from operation of the hardware component by one or more computer(s) excluded from the set of server computer(s) (see par 0061, 
 
As per claim 11, Kirti implicitly teaches the method of claim 10 wherein the change to the disaster recovery plan includes at least one of the following types of changes: (i) increasing a frequency of complete backups for the set of server computer(s), (ii) increasing the number of remote geos where remote backup server computer(s) are located, and (iii) increasing the percentage of normal operations capability of the remote backup server computer(s) (see par 0242). As per claim 12, Kirti teaches the method of claim 10, wherein the machine logic based rules include assigning weighted values to a plurality of data elements of the time-date data set (par 0012). As per claim 13, Kirti teaches the method of claim 10, wherein determining the recommended change 
As per claim 15, It contains the same features as claim 1, except the inclusion of High availability feature which Kirti discloses in paragraph 0242. Therefore, it is rejected under the same rationale.
As per claims 16-19, they contain the same subject matter disclosed in claims 11-14 above. Therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454